Citation Nr: 0939000	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the spine (back disorder).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to January 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appeal was remanded by the Board 
for additional development in September 2008.


FINDING OF FACT

Any back injury sustained in service was acute and transitory 
and the Veteran's current back disorder is not shown to be 
related to service or an event of service origin.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2007 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective dates 
in the January 2007 letter.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA, private, and service treatment records.  
The Veteran was afforded a VA medical examination in June 
2004.  Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Service Connection 

At the outset, the Board notes that the claims file includes 
VA treatment records from various facilities, private medical 
records, service treatment records, and statements from the 
Veteran.  All of these were carefully reviewed.

The Veteran contends that her current back disorder is 
related to a back injury she sustained in service when she 
fell while climbing down the side of a mountain.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Examination upon entry into service showed no back problems.  
In March 1982, the Veteran complained of low back pain after 
lifting a heavy object off a table.  She complained about her 
back again in October 1982, when she fell while climbing down 
a mountain.  The Veteran noted back problems at her January 
1983 discharge physical.

The next time the Veteran complained about or sought medical 
treatment for her back was in December 1990.  She reported a 
back injury four years prior while waitressing.  She was seen 
by a chiropractor and those symptoms resolved.  At the time 
of the December 1990 treatment, she reported pain that began 
three months prior.  The pain began in her low back and 
radiated down to her legs.  The Veteran was diagnosed with 
radiculopathy secondary to herniation and central protrusion 
of the L4-L5 intervertebral disc.  The Veteran was seen by 
that same provider on several more occasions between December 
1990 and August 1991, during which time she underwent back 
surgery.

The Veteran did not seek medical treatment for her back again 
until February 2000, when she was seen at the VA medical 
center (VAMC) with complaints of chronic low back pain.  A 
large herniated disc with resultant radiculopathy was 
diagnosed.  Since that time, the Veteran has been treated 
regularly for her back problems at the VAMC.  Her symptoms 
increased in severity until, in May 2007, she was seen in 
neurosurgery for a consult and back surgery was recommended.

The Veteran attended a VA examination in June 2004.  The back 
was tender.  A surgical scar was noted.  Range of motion was 
limited.  She had numbness in her great toe.  Radiologic 
examination was normal.  Based on examination of the Veteran 
and review of the claims file, the examiner found that the 
Veteran's minor injury in service was not related to the 
Veteran's current back disorder.

According to an August 2007 statement of the Veteran, she is 
now working as a merchant marine and is able to perform the 
job, though she is always afraid something will happen to 
reinjure her back.

As for the clinically diagnosed back disorder, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, the medical evidence does show some minor 
injuries to the Veteran's back during active service.  
However, although the Veteran did note these injuries on her 
discharge examination, she never sought treatment for them or 
complained about then again after they occurred.  There is no 
evidence of record that the Veteran was treated for a back 
disorder until December 1990, seven years after discharge.  
Furthermore, the Veteran reported an intervening back injury 
in the mid-1980s when she was working as a waitress.  The 
absence of any complaints of a back disorder between 
discharge in 1983 and the intervening injury in the 1980s 
constitutes negative evidence tending to disprove the 
assertion that the Veteran had a chronic back disorder during 
her service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
Rather, this long gap in time suggests that any injury the 
Veteran experienced in service was acute and transitory, 
resolving without additional difficulty.  
 
In addition, the absence of evidence of any chronic back 
disorder during service is supported by affirmative evidence 
that tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the June 2004 VA examination, which found that the Veteran's 
current back problems are not related to the injury in 
service.  Given the examiner's thorough review of the claims 
file and examination of the Veteran, the Board finds that 
this examination is negative evidence against the Veteran's 
claim.

The only evidence supporting the Veteran's claims that a back 
disorder is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran to the effect that her back disorder began in service 
or is causally connected to her active service are not 
probative as there is no evidence in the record that she has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current back 
disorder is in any way linked to any incident of her active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current back disorder and 
her active service.  In fact, the numerous medical records 
relating to her back disorder rarely mention the in service 
injury at all.  Instead, they refer primarily to the 
waitressing incident or to the spontaneous pain in 1990. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's back disorder is not 
related to her active service.  While it is apparent that the 
Veteran currently has a back disorder, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of the back disorder and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for back disorder. 

ORDER

Service connection for degenerative disc disease of the spine 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


